DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/997,749 application filed 08/19/2020.  Examiner acknowledges the reply filed 02/10/2021.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 9, 10, 16, 17 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al (U.S. Pat. 5,486,182, hereinafter “Nakao ‘182”).
Regarding claims 1 and 3, Nakao ‘182 discloses positioning a gastrointestinal endoscope 42 (Fig. 2A) within a gastrointestinal cavity “C”; 
advancing an auxiliary gastrointestinal device 22 (Fig. 2B), interpreted to be a catheter by virtue of being a small, flexible sheath through which devices may be introduced), through an operative channel 40 (Fig. 2A) of the endoscope; 
moving a gastrointestinal tissue using an independently operating, non-conductive loop 506 (Fig. 8; see also col. 8, beginning at line 20, describing that the loop is actuated independently by an actuator 510) that is coupled to and extends distally from the distal end of the gastrointestinal device,

wherein the loop does not lacerate the tissue (i.e., the surfaces of the non-conductive loop are smooth and flexible such that the loop can move intestinal tissue without causing lacerations).
Regarding claim 4, Nakao ‘182 discloses axially sliding a push wire within a lumen of the catheter, wherein the push wire 506 (Fig. 7) is coupled to a base of a conductive loop 502 (Fig. 7).
Regarding claim 5, Nakao ‘182 discloses axially sliding a push wire 506 (Fig. 7) within a lumen of the catheter, wherein a base of the non-conductive loop is coupled to, or is an extension of, the push wire such that sliding axial movement of the push wire enables sliding axial movement of the non-conductive loop within the catheter lumen (i.e., the non-conductive loop 506 is coupled to the conductive loop 502 by a fastener such that movement of the push wire causes movement of both loops 502 and 506; the base of the non-conductive loop is coupled to the rest of the non-conductive loop, thus, is per se coupled to the push wire).
Regarding claims 6 and 7, Nakao ‘182 discloses expanding the non-conductive loop as it exits the distal end of the catheter (see col. 3, lines 34-36, which is interpreted to be a generic method of using the device illustrated in Fig. 7), which entails changing 
Regarding claim 9, Nakao ‘182 discloses temporarily stabilizing the tissue by encircling the tissue with the non-conductive loop (as shown in Figs. 2C-2F and col. 7, lines 35-38); it is understood that encircling the tissue at least temporarily stabilizes it). 
Regarding claim 10, Nakao ‘182 discloses performing a therapeutic procedure using an instrument (such as a cauterization using conductive loop 502).
Regarding claim 16, Nakao ‘182 discloses cutting the tissue with a cutting instrument (such as conductive loop 506; Fig. 7) while lifting the cut tissue flap with the non-conductive loop 502.
Regarding claim 17, Nakao ‘182 discloses that the moving of the cutting instrument occurs (conductive loop 506; Fig. 7) independently of the non-conductive loop 502, since the cutting occurs in a different moving dimension than the movement of the non-conductive loop. 
Regarding claim 31, Nakao ‘182 discloses sequentially increasing and reducing a size of the non-conductive loop 506 (i.e., the loop 506 increases in size upon being extended out of the distal end of the gastrointestinal device 22, and then reduces in size upon snaring the polyp “P” before withdrawing the loop 506 from the patient).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (U.S. Pat. 5,486,182) in view of Rappe (U.S. Pat. 5,387,219, hereinafter “Rappe”).
Regarding claim 2, it is noted that Nakao ‘182 does not appear to disclose that a base of the loop is secured to the distal region of the gastrointestinal device such that axial movement of the gastrointestinal device results in axial movement of the non-conductive loop.

A skilled artisan would have found it obvious at the time of the invention to modify the loop of Nakao ‘182 according to the teaching in Rappe, so as to secure a base of the loop to a distal region of the gastrointestinal device, to easily move the device and loop together through the endoscope with a reasonable expectation of success, without requiring different movement mechanisms for each of the device and the loop.

Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (U.S. Pat. 5,486,182) in view of Kawano (U.S. Pat. 6,123,665, hereinafter “Kawano”).
Regarding claim 8, Nakao ‘182 does not appear to disclose changing the length of the non-conductive loop by moving one end of the push wire axially within the lumen while holding the other end of the push wire in place.
Kawano discloses a method of moving gastrointestinal tissue, the method comprising ensnaring a portion of material with a loop and changing the length of the loop by moving one end of the push wire axially within the lumen while holding the other end of the push wire in place (see Kawano at Figs. 2-4 illustrating an end of the loop 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Nakao ‘182 according to the teaching in Kawano, in order to controllably lengthen and shorten the diameter of the loop without requiring moving the entire loop into or out of the distal end of the catheter.
Regarding claims 12 and 13, Nakao ‘182 does not appear to disclose pushing distally on the tissue with the non-conductive loop and pulling the tissue proximally through the non-conductive loop using a grasping instrument, and, as per claim 13, tightening the non- conductive loop around the tissue.
Kawano discloses a method of moving gastrointestinal tissue, the method comprising ensnaring a portion of material with a loop, further comprising pushing distally on the tissue with the non-conductive loop and pulling the tissue proximally through the non-conductive loop using a grasping instrument (i.e., Fig. 3A shows that the loop pushes distally on tissue “P”; Fig. 3B shows needle 26 is used to inject a salt solution R into a lesion Q; Fig. 3C shows pulling the tissue proximally through the loop using a grasping instrument in the form of a slider that is pulled back toward an operator; see also col. 4, lines 46-50). Further, Kawano discloses tightening the non-conductive loop around the tissue (see Fig. 3C).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Nakao ‘182 according to the teaching in Kawano, so as to perform the steps recited above, in order to expectedly capture the polyp in an improved manner using a grasping technique.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (U.S. Pat. 5,486,182), further in view of Wilk (U.S. Pat. 5,535,759, hereinafter “Wilk”).
Regarding claim 11, it is noted that Nakao ‘182 does not appear to disclose advancing the non-conductive loop through a first lumen of the catheter, and advancing the instrument (i.e., the conductive loop 26) through a second lumen of the catheter (though the non-conductive loop is advanced through a sheath, it appears to be in the same lumen of catheter 22 as the conductive loop).
Wilk discloses a method of removing gastrointestinal tissue comprising advancing an auxiliary loop 104 (Fig. 8) in one lumen 94 (Fig. 8) of a catheter 92 (Fig. 8), and then advancing an instrument such as an electrically conductive loop 102 (Fig. 8) through another lumen 96 (Fig. 8) of the catheter 92. 
A skilled artisan would have found it obvious at the time of the invention to modify Nakao ‘182 according to the teaching in Wilk, in order to prevent unintentional or undesirable interactions between the instrument and the nonconductive loop.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (U.S. Pat. 5,486,182), in view of Kawano (U.S. Pat. 6,123,665), further in view of Stern (U.S. Pub. 2011/0224492, hereinafter “Stern”).
Regarding claim 14, it is noted that Nakao ‘182 in view of Kawano does not appear to disclose deploying a detachable clip to secure the gastrointestinal tissue in a folded configuration.

A skilled artisan would have found it obvious at the time of the invention to modify the Nakao ‘182 in view of Kawano, according to the teaching in Stern, in order to deploy a detachable clip to fold and secure the tissue in a folded configuration in order to make the tissue more easily ensnared by the loop (see Stern at para [0075]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (U.S. Pat. 5,486,182), in view of Kawano (U.S. Pat. 6,123,665), further in view of Stern (U.S. Pub. 2011/0224492), further in view of Stack et al (U.S. Pub. 2008/0065122 A1, hereinafter “Stack”).
Regarding claim 15, it is noted that Nakao ‘182 in view of Kawano, further in view of Stern, does not appear to disclose folding the gastrointestinal tissue such that the serosal tissue of one area of the fold contacts the serosal tissue of another area of the fold.
Stack discloses a gastrointestinal device that folds tissue such that serosal tissue of one area of a fold contacts serosal tissue of another area of the fold (see Figs. 3B, 9B).
A skilled artisan would have found it obvious at the time of the invention to modify Nakao ‘182 in view of Kawano, further in view of Stern, according to the teaching in Stack, in order to form a folded tissue tab so as to create an area for a patch to promote tissue ingrowth and/or reinforce adhesions.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (U.S. Pat. 5,486,182) in view of Nakao et al (U.S. Pat. 5,906,620, hereinafter “Nakao ‘620”).
Regarding claims 17, 19 and 20, it is noted that Nakao ‘182 does not appear to disclose the claimed cutting and cauterizing steps.
Nakao ‘620 discloses a method of moving gastrointestinal tissue, the method comprising: positioning a gastrointestinal endoscope 42 (Fig. 2E) within a gastrointestinal cavity “C” (Fig. 2E); advancing an auxiliary gastrointestinal device 22 (Fig. 2E), interpreted to be a catheter by virtue of being a small, flexible sheath through which devices may be introduced; see also Fig. 1A) through an operative channel 40 (Fig. 2E) of the endoscope 42; moving a gastrointestinal tissue using a loop 24 (Fig. 2E) that is coupled to and extends distally from the distal end of the gastrointestinal device; 
cutting the tissue with a cutting instrument 26 (Fig. 2F) while lifting the cut tissue flap with the non-conductive loop (see Fig. 2F) such that moving the cutting instrument occurs independently of the non-conductive loop (i.e., the cutting instrument 26 is detached from the loop 24 and they move independently in order to properly snare the polyp “P”); temporarily tightening the non- conductive loop 24 around a tissue (see Figs. 2E-2F showing tightening the conductive loop 24 around tissue “N”) to create a raised tissue region “P”, stabilizing a base of the raised tissue region with the non-conductive loop, cutting and cauterizing the raised tissue region using a conductive loop 26 (see Figs. 2E, 2F; see also col. 6, lines 63-67);

A skilled artisan would have found it obvious at the time of the invention to modify the method of Nakao ‘182 to perform the steps recited in claims 16-19, as a well-known way to prepare a polyp for removal from a vessel while reducing the danger of bleeding (see Nakao ‘620 at col. 1, lines 65-67).
Regarding claim 20, it is noted that Nakao ‘182 in view of Nakao ‘620 does not explicitly disclose the step of loosening the non-conductive loop at the base of the raised tissue region, observing bleeding at the base of the raised tissue region, and removing the non-conductive loop from the base of the raised tissue region when bleeding has slowed.
However, Nakao ‘182 discloses that it was known at the time of the invention for an endoscopist to snare a polyp stalk and then tighten the snare upon it hoping for coagulation to occur, and then observe coagulation after a period of time to determine if the bleeding stops. It is understood to a skilled artisan that loosening the snare after the period of time would allow the endoscopist to determine if the bleeding stops due to coagulation.
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Nakao ‘182 to perform the step of loosening the loop at the base of the raised tissue region, observing bleeding at the base of the raised tissue region, .

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered.
Regarding the arguments made on pgs. 7-8 of the Remarks, Examiner notes Applicant’s argument that Nakao ‘182 does not disclose “moving a gastrointestinal tissue using an independently operating non-conductive loop” as recited in amended claim 1. To support this argument, Applicant argued that Nakao ‘182 discloses auxiliary loops 506 and 422 that “cannot move without moving a conductive loop and therefore cannot operate independently as recited in amended claim 1” (emphasis Applicant’s). 
However, claim 1 does not specify that the non-conductive loop moves/operates independently from the auxiliary loops. Rather, claim 1 merely recites moving a gastrointestinal tissue “using an independently operating non-conductive loop”, and thus, does not specify the structure from which the non-conductive loop operates independently.  
Regarding the arguments made on pgs. 9-10 of the Remarks, Examiner notes that the rejection of claims 1, 3-1 and 16-20 and over Nakao ‘620 has been withdrawn. Thus, the argument is moot.

Regarding the arguments made on pgs. 10-11 of the Remarks, specifically, that there is no motivation to combine the references of Nakao ‘182 and Rappe because Nakao ‘182 “appears to teach away from using loops in the gastrointestinal tract, as it states in the background when referring to loop based removal and cauterization techniques ‘the polyp frequently escapes from the capturing instrumentality’”.  However, the Nakao ’182 reference is explicitly designed to solve these issues by providing an improved structure and method for snare cauterization (see Nakao ‘182 at col. 2, lines 18-20). Thus, it is unclear how Rappe, which also teaches a method of snaring a polyp, would teach away from the Nakao ‘182 reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/10/2021